DETAILED ACTION
The following is a first action on the merits of application serial no. 17/233185 filed 4/16/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 4/16/21 has been considered.
Specification
The abstract of the disclosure is objected to because “a” or “an” on line 3 should be deleted before “output speed” to correct grammar.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	-Claim 4 recites the limitation “planetary type traction rollers” on line 4.  The addition of the word “type” to an otherwise definite expression extends the scope of the 
	Note: claim 7 recites the limitation “a type of slip state” on line 18, however based on claims 8, 10 and 13 reciting (defining) the “types” of slip states, the recitation isn’t being considered indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11021144 in view of teachings in same patent. 
-Claim 11 of the patent recite method limitations encompassing the apparatus limitations in claim 18 of the application, however, claim 11 doesn’t disclose an electronic controller performing the functions as recited. The patent does show that it is well known in the art to use an electronic implemented controller for controlling operation of the continuously variable electric drivetrain (column 7, lines 7-57). In view of the teachings, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an electronic controller .
Allowable Subject Matter
Claims 1-20 are allowed (claim 18 is allowable based on double patenting rejection response).
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) an electronic drivetrain having a traction drive transmission including a ring member, carrier with plurality of traction members and a sun member, a first and second motor generator coupled to the transmission and an electronic controller configured to determine slip state of the transmission based on a comparison speed of at least one of the traction drive components above to a kinematic speed of at least one of the components and if the first and second motors are each below a base speed, adjust power ratio between the motors to mitigate slip state and if one or both motors are at or above the base speed, lower a power output of the drivetrain to mitigate slip state and in combination with limitations as written in claim 1.
-(as to claim 7) a method of controlling a continuously variable electric drivetrain by providing a first motor generator, second motor generator, a high ratio traction drive transmission having a ring member, carrier supporting a plurality of traction members and a sun member wherein one of the above is coupled to the first motor, one of the other is coupled to the second motor and one of another transmits a rotation power, determining a type of the state based on a second comparison of the measured speed of the ring member to measured speed of first motor and a third comparison of measured speed of sun member to measured speed of second motor and taking an action based on determined type of state and in combination with the limitations as written in claim 7.
-(as to claim 18) a continuously variable electric drivetrain providing a motor-generator, a high ratio traction drive transmission including a sun member, a carrier supporting a plurality of traction members, and a ring member in contact with the traction members, at least one of the above members is operably coupled to the motor, at least one of the above members transmits a rotational power, and at least one of the above  members is caused to remain stationary; measure an output speed of the
drivetrain; determine a kinematic output speed of the drivetrain based on a ring-to-sun ratio drive; and determine a slip state of the drive based on a comparison of the output speed to the kinematic speed and in combination with the limitations as written in claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Otaki 20040129097 shows that it is well known in the art to provide a traction drive transmission including a ring member, a carrier having a plurality of traction members, and a sun member; and determining a slip state of the traction drive transmission (Figure 4, [0066], slip factor) based on a comparison of a
speed of at least one of the ring member, the carrier, the plurality of traction members,
and the sun member to a kinematic speed of the at least one of the ring member, the carrier, the plurality of traction members, and the sun member. However Otaki doesn’t disclose if the first and second motors are each below a base speed, adjust power ratio between the motors to mitigate slip state and if one or both motors are at or above the base speed, lower a power output of the drivetrain to mitigate slip state or determining a type of the state based on a second comparison of the measured speed of the ring member to measured speed of first motor and a third comparison of measured speed of sun member to measured speed of second motor and taking an action based on determined type of state or at least one of the above members is operably coupled to the motor and determine a kinematic output speed of the drivetrain based on a ring-to-sun ratio drive; and determine a slip state of the drive based on a comparison of the output speed to the kinematic speed.
However Matsunami doesn’t disclose if the first and second motors are each below a base speed, adjust power ratio between the motors to mitigate slip state and if one or both motors are at or above the base speed, lower a power output of the drivetrain to mitigate slip state or determining a type of the state based on a second comparison of the measured speed of the ring member to measured speed of first motor and a third comparison of measured speed of sun member to measured speed of second motor and taking an action based on determined type of state or at least one of the above members is operably coupled to the motor and determine a kinematic output speed of the drivetrain based on a ring-to-sun ratio drive; and determine a slip state of the drive based on a comparison of the output speed to the kinematic speed.
- Miller et al 7455617, Figure 7 shows that it is well known in art that planetary gearing design is based on kinematics.
-JP 04015358, abstract describes determining slip state of continuously variable transmission based on measuring gearing.
 -SU 1283462, abstract describes determining slip state of planetary gearing based on measuring.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        March 8, 2022